In an action to foreclose a mechanic’s lien, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 2, 1979, which granted plaintiff the relief requested and dismissed appellant’s counterclaim. By order dated May 27, 1980, this court affirmed the judgment as to the granting of relief to plaintiff, but remanded the case to Special Term for the purpose of making specific findings of fact with respect to the dismissal of the appellant’s counterclaim; the appeal was held in abeyance in the interim with respect to said dismissal (Island Park Plumbing & Heating Corp. v Larmar Estates, 75 AD2d 885). Special Term has now complied. Judgment affirmed as to the dismissal of the counterclaim, without costs or disbursements. No opinion. Lazer, J.P., Gibbons, Rabin and O’Connor, JJ., concur.